Peb Cubiam,
We are clearly of opinion that since the Acts of February 7, 1818, 7 Sm. L. 34, and April 9,1835, P. L. 127, which conferred upon private riparian owners the right to erect wharves and buildings on the banks of the rivers Delaware and Schuylkill within the city limits, a private right of property therein was conferred upon the owner which cannot be invaded by either the commonwealth or the city without compensation being made. The constitution of 1874, article 16, section 8, explicitly provides that “ municipal and other corporations and individuals invested with the privilege of taking private property for public use shall make just compensation for property taken, injured or destroyed by the construction or enlargement of their works, highways or improvements.” Since the adoption of the present constitution it cannot be doubted that mere injury to a private property or franchise entitles the owner to compensation, whether there be a taking or not. The distinctions upon this subject between taking and injury, which formerly prevailed, have been obliterated by the new constitution, and they no longer prevail. The fact of a substantial injury in the present case has been determined by the report of viewers, and is therefore not to be questioned. The value or amount of the injury has also been *157conclusively determined, and must now be considered as established.
The order of the court below confirming the report of viewers is affirmed and the appeal is dismissed at the cost of the appellant.